     Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 1 of 9 PAGEID #: 27




                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON



     UNITED STATES OF AMERICA,                  :        Case No. 3:18-mj-706
                                                :
                  Plaintiff,                    :        UNITED STATES’ MOTION FOR
                                                :        PRETRIAL DETENTION AND
                     vs.                        :        HEARING THEREON
                                                :
            NASER ALMADAOJI,                    :
                                                :
                  Defendant.                    :




1.    DETENTION

       ■      The United States of America (“United States”) respectfully requests that the

              defendant be detained pending trial because no condition or combination of

              conditions will reasonably assure both (1) the appearance of the defendant as

              required in this action, and (2) the safety of any other person and the

              community. (See 18 U.S.C. § 3142(a)(4), (e), (f), (g) and (i).)

       A.    Rebuttable Presumption Applies: Appearance of the Defendant and Safety

              of Community (18 U.S.C. § 3142(e)(3)) (check if applicable)

              ■      A rebuttable presumption that no condition or combination of conditions

                     will reasonably assure both (a) the appearance of the defendant as

                     required in this action, and (b) the safety of the community applies

                     because there is probable cause to believe that the defendant committed

                     (check all that apply):
Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 2 of 9 PAGEID #: 28



                    an offense for which a maximum term of imprisonment of ten

                     years or more is prescribed in the Controlled Substances Act (21

                     U.S.C. 801 et seq.), the Controlled Substances Import and Export

                     Act (21 U.S.C. 951 et seq.), or chapter 705 of Title 46 of the

                     United States Code;

                    an offense under 18 U.S.C. §§ 924(c) (Use and/or Carrying a

                     Firearm During and in Relation to/Possession in Furtherance of, a

                     Crime of Violence or Drug Trafficking Crime), 956(a) (Conspiracy

                     to Kill, Kidnap, Maim, or Injure Persons or Damage Property in a

                     Foreign Country), or 2332b (Acts of Terrorism Transcending

                     National Boundaries);

              ■      an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                     included in definition of “Federal crime of terrorism,” e.g., 18

                     U.S.C. §§ 1030(a)(1) (relating to protection of computers),

                     1030(a)(5)(A) (relating to protection of computers and resulting

                     in damage as defined in 1030(c)(4)(A)(i)(II)-(VI)), 1203 (hostage

                     taking), 1751(a)-(d) (relating to Presidential and Presidential staff

                     assassination and kidnapping), 2339B (relating to providing

                     material support to terrorist organizations)) for which a maximum

                     term of imprisonment of ten (10) years or more is prescribed;

                    an offense under chapter 77 of Title 18 of the United States Code

                     (Peonage and Slavery) for which a maximum term of

                     imprisonment of 20 years or more is prescribed;



                                        2
Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 3 of 9 PAGEID #: 29



                     an offense involving a minor victim under 18 U.S.C. §§ 1201,

                      1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1)-(3),

                      2252A(a)(1)-(4), 2260, 2421, 2422, 2423, or 2425.

 B.     Rebuttable Presumption Applies: Safety of Others and Community (18

        U.S.C. § 3142(e)(2)) (check if applicable)

              This is a case described in 18 U.S.C. § 3142(f)(1) (generally, crime of

               violence or terrorism offense w/at least 10 yr. stat max; offense w/max

               sentence of life or death; drug trafficking offense w/at least 10 yr. stat

               max; two or more priors of these types of offenses, federal or state; felony

               involving minor victim, failure to register as a sex offender, or possession

               or use of a firearm or other dangerous weapon), and a rebuttable

               presumption that no condition or combination of conditions will

               reasonably assure the safety of any other person and the community

               applies because: (a) the defendant has been convicted of a Federal offense

               that is described in 18 U.S.C. § 3142(f)(1), or of a State or local offense

               that would have been an offense described in 18 U.S.C. § 3142(f)(1) if a

               circumstance giving rise to Federal jurisdiction had existed (hereafter,

               “the Offense”); (b) the Offense was committed while the defendant was

               on release pending trial for a Federal, State, or local offense; and (c) a

               period of not more than five (5) years has elapsed since the date of

               conviction, or the release of the person from imprisonment, for the

               Offense, whichever is later.




                                         3
     Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 4 of 9 PAGEID #: 30



2.     TEMPORARY DETENTION (CHECK IF APPLICABLE)

            The United States seeks temporary detention for ten (10) days, excluding

             Saturdays, Sundays, and holidays, to permit revocation of conditional release,

             deportation, or exclusion, because (1) the defendant may flee or pose a danger

             to any other person or the community (see 18 U.S.C. § 3142(d)(2)), and (2) the

             defendant (check all that apply):

                   is, and was at the time the offense was committed, on release pending trial

                    for a felony under Federal, State, or local law. See 18 U.S.C. §

                    3142(d)(1)(A)(i);

                   is, and was at the time the offense was committed, on release pending

                    imposition of execution of sentence, appeal of sentence or conviction, or

                    completion of sentence, for any offense under Federal, State, or local

                    law. See 18 U.S.C. § 3142(d)(1)(A)(ii);

                   is, and was at the time the offense was committed, on probation or

                    parole for any offense under Federal, State or local law. See 18 U.S.C. §

                    3142(d)(1)(A)(iii);

                   is not a citizen of the United States or lawfully admitted for permanent

                    residence, as defined in 8 U.S.C. § 1101(a)(20). See 18 U.S.C. §

                    3142(d)(1)(B).




                                                 4
     Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 5 of 9 PAGEID #: 31



3.     DET ENTI ON H EARI NG

            A hearing pursuant to the provisions of 18 U.S.C. § 3142(f) must be held before

             detaining a defendant pending trial (18 U.S.C. § 3142(e)), unless waived by that

             defendant. The United States accordingly respectfully requests that this Court

             hold such a hearing, unless waived by the defendant.

       A.    Hearing Must be Granted (check if applicable)

             ■      Such a hearing must be granted because this case involves (check all that

                    apply):

                             a crime of violence as defined in 18 U.S.C. § 3156(a)(4), namely,

                              (i) an offense that has an element of the offense the use, attempted

                              use, or threatened use of physical force against the person or

                              property of another, (ii) a felony that, by its nature, involves a

                              substantial risk that physical force against the person or property of

                              another may be used in the course of committing the offense, or

                              (iii) a felony under chapter 77 (Peonage and Slavery), 109A

                              (Sexual Abuse), 110 (Sexual Exploitation and Other Abuse of

                              Children [includes child pornography offenses]), or 117

                              (Transportation for Illegal Sexual Activity and Related Crimes) of

                              Title 18 of the United States Code. See 18 U.S.C. § 3142(f)(1)(A);

                             a violation of 18 U.S.C. § 1591. See 18 U.S.C. § 3142(f)(1)(A);

                    ■         an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                              included in definition of “Federal crime of terrorism”, e.g., 18

                              U.S.C. §§ 1030(a)(1) (relating to protection of computers),

                              1030(a)(5)(A) (relating to protection of computers and resulting in

                                                 5
Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 6 of 9 PAGEID #: 32



                     damage as defined in 1030(c)(4)(A)(i)(II)-(VI)), 1203 (hostage

                     taking), 1751(a)-(d) (relating to Presidential and Presidential staff

                     assassination and kidnapping), 2339B (relating to providing

                     material support to terrorist organizations)) for which a maximum

                     term of imprisonment of ten (10) years or more is prescribed. See

                     18 U.S.C. § 3142(f)(1)(A);

                    an offense for which the maximum sentence is life imprisonment

                     or death. See 18 U.S.C. § 3142(f)(1)(B);

                    an offense for which a maximum term of imprisonment of 10

                     years or more is prescribed in (i) the Controlled Substance Act (21

                     U.S.C. §§ 801 et seq.), (ii) the Controlled Substances Import and

                     Export Act (21 U.S.C. §§ 951 et seq.), or (iii) chapter 705 of Title

                     46 of the United States Code. See 18 U.S.C. § 3142(f)(1)(C);

                    a felony where the defendant has been convicted of (i) two or more

                     offenses described in 18 U.S.C. §§ 3142(f)(1)(A)-(C) (see above),

                     (ii) two or more State or local offenses that would have been

                     offenses described in 18 U.S.C. §§ 3142(f)(1)(A)-(C) if a

                     circumstance giving rise to Federal jurisdiction had existed, or (iii)

                     a combination of such offenses. See 18 U.S.C. § 3142(f)(1)(D);

                    a felony that involves a minor victim. See 18 U.S.C. §

                     3142(f)(1)(E);

                    a felony that involves the possession or use of a firearm or

                     destructive device (as those terms are defined in 18 U.S.C. § 921)

                     or any other dangerous weapon. See 18 U.S.C. § 3142(f)(1)(E);

                                        6
Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 7 of 9 PAGEID #: 33



                     a felony that involves a failure to register under 18 U.S.C. § 2250.

                      See 18 U.S.C. § 3142(f)(1)(E);

               ■      a serious risk that the defendant will flee. See 18 U.S.C. §

                      3142(f)(2)(A);

                     a serious risk that the defendant will obstruct or attempt to obstruct

                      justice, or threaten, injure, or intimidate, or attempt to threaten,

                      injure, or intimidate, a prospective witness or juror. See 18 U.S.C.

                      § 3142(f)(2)(B).

  B.    Hearing Not Required to be Granted but May be Granted at the Court’s

        Discretion (check if applicable)

              The Court is not required to grant a hearing, but such a hearing is

               requested nonetheless as explained in the attached Memorandum.

  C.    Continuance of Hearing Requested (18 U.S.C. § 3142(f)) (check one if

        applicable)

        ■      The United States respectfully requests a continuance of three (3) days

               (not including any intermediate Saturday, Sunday, or legal holiday) in

               which to hold the detention hearing, during which time the defendant shall

               be detained.

              The United States respectfully requests a continuance of greater than three

               (3) days (not including any intermediate Saturday, Sunday, or legal

               holiday), namely, until____________, in which to hold the detention

               hearing, for good cause, as explained in the attached Memorandum, during

               which time the defendant shall be detained.



                                           7
Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 8 of 9 PAGEID #: 34



  D.    Medical Examination Requested During Continuance (18 U.S.C. § 3142(f))

        (check if applicable and only if continuance is requested)

              During the requested continuance, the United States respectfully requests

               that the defendant, who appears to be a narcotics addict, receive a

               medical examination to determine whether the defendant is an addict.



                                     Respectfully submitted,

                                     BENJAMIN C. GLASSMAN
                                     United States Attorney


                                     s/Dominick S. Gerace
                                     DOMINICK S. GERACE (OH 0082823)
                                     Assistant United States Attorney
                                     VIPAL J. PATEL (CA 156212)
                                     First Assistant United States Attorney
                                     200 West Second Street, Suite 600
                                     Dayton, Ohio 45402
                                     Office: (937) 225-2910
                                     Fax: (937) 225-2564
                                     dominick.s.gerace@usdoj.gov
                                     vipal.patel@usdoj.gov


                                     s/Justin Sher
                                     JUSTIN SHER (D.C. 974235)
                                     Trial Attorney
                                     National Security Division
                                     United States Department of Justice
                                     950 Pennsylvania Avenue, NW
                                     Washington, D.C. 20004
                                     Office: (202) 353-3909
                                     justin.sher@usdoj.gov




                                         8
     Case: 3:18-cr-00158-WHR Doc #: 3 Filed: 10/24/18 Page: 9 of 9 PAGEID #: 35



                                   CERTIFICATE OF SERVICE

       I hereby certify that this pleading was filed with this Court on this 24th day of October

2018, via its electronic filing system, a process which automatically provides an electronic copy

to all counsel of record, and that a copy of this pleading will be provided to defense counsel at

the initial appearance in this matter.


                                              s/Dominick S. Gerace
                                              DOMINICK S. GERACE (OH 0082823)
                                              Assistant United States Attorney




                                                 9
